Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-6,10-19, 23 are pending.
In response to the restriction requirement of 3/11/2021, applicants’ election on 5/11/2021 with traverse of group I (claims 1-6 and 10-17) directed to a  method of producing sialylated compound in a microorganism, the method comprising:
-culturing a microorganism in a culture medium, said culture medium optionally
Comprising an exogenous precursor, wherein said microorganism comprises at least one nucleic acid encoding a phosphatase, at least one nucleic acid encoding an N-acetylmannosamine epimerase; and at least one nucleic acid encoding a sialic acid
synthase, and wherein said microorganism is unable to i) convert N-acetylglucosamine-6-P to glucosamine-6-P, ii) convert N-acetyl-glucosamine to N-acetyl-glucosamine-6-P, and iii) convert N-acetyl-neuraminate to N-acetyl-mannosamine; and –modulating expression in said microorganism of a nucleic acid encoding a HAD-alike phosphatase and SEQ ID NO: 46  ,  motif of SEQ ID NO: 74 and variant having mutation position 94 of SEQ ID no: 2  species selection.  Traversal on the ground that no burden on the examiner to examine all the claims  is considered but found unpersuasive because  examining the method steps of claim group I will not cover the  microorganism expressing the different enzyme or diverse class of sialylated  compound some of which  are not involve in  the group I method. Therefore  Non-elected claims 18-19 and 23 are withdrawn. Claims  1-6 and 10-17 are for examination.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/27/2019  6/27/2019  , 6/27/2019   and   3/16/2021  are in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered the IDS statements. 

Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claim 1, dependent claims 5-6 and 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
	Claim 1 is vague and confusing and unclear because it is unclear what is meant by ‘ Had-like polypeptide..  What type of ‘HAD and what  is the characteristics of  HAD that  Had-like  comprise that HAD polypeptide does not contained?  Claim 1 also unclear in reciting  derivative of    any one of  SEQ ID NO: 46.  It is unclear  what belong to the derivative of SEQ id NO: 46, is it mutant form or truncated form or something else. 
 Claims 1-2 also  rejected not reciting the elected sequence  of SEQ ID NO: 46.  Applicant must include SEQ ID NO: 46 in the claims 1-2. 

Claim 1 is vague and confusing and unclear in reciting “because it is unclear in reciting “homologue or derivative of any one of SEQ ID NOs: 43, 44, 45, 47, 48, 50, 51, 52, 54, 55, or 57 having overall sequence identity to said polypeptide”. It is unclear --?--overall sequence identity means. Amended claims  stricken out all  %   in the claim.
.Appropriate clarification and/or correction is required. 

Claim Rejections, 35 U.S.C 112(a) 1st Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 10-17 are rejected under 35 U.S.C. 112(a), first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
It is noted that MPEP 2111.01 states that "[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow." In this case, in light of the 
The Court of Appeals for the Federal Circuit has recently held that a "written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." University of California v. Eli Lilly and Co., 1997 U.S. App. LEXIS 18221, at *23, quoting Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993). To fully describe a genus of genetic material, which is a chemical compound, applicants must (1) fully describe at least one species of the claimed genus sufficient to represent said genus whereby a skilled artisan, in view of the prior art, could predict the structure of other species encompassed by the claimed genus and (2) identify the common characteristics of the claimed molecules, e.g., structure, physical and/or chemical characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or a combination of these (paraphrased from Enzo Biochemical).University of Rochester v. G.D. Searle & Co. (69 USPQ2d 1886 (2004)) specifically points to the applicability of both Lilly and Enzo Biochemical to methods of using products, wherein said products lack adequate written description. While in University of Rochester v. G.D. Searle & Co. the methods were held to lack written description because not a single example of the product used in the claimed methods was described, the same analysis applies wherein the product, used in the claimed methods, must have adequate written description (see Enzo paraphrased above).
There is no structure-function correlation with regard to the members of the genus of  microorganism expressing any  HAD-like polypeptide  having  a motif of SEQ ID NO: 74 having only 13 aa residue defined or  a homolog or derivative of SEQ ID NO: 46  having undefined  homology or    mutant form therefore having any structure that recited in the claims and any function and has  specified activity. The specification disclose the recombinant  yeast strain or E. coli  expressing  SEQ ID NO: 46, SEQ ID NO: 2 and/or SEQ ID NO: 43 and a few others. Therefore one of skill in the art would not recognize from the disclosure that applicants were in possession of the claimed invention.
The genus of microorganism or microorganism expressing genus of  HAD-like polypeptides having   specific activity required in the claimed invention is an extremely large structurally and functionally variable genus. An argument can be made that any or more of the gene of  SEQ ID NO: 46, SEQ ID NO: 2 and/or SEQ ID NO: 43 can be used to find  appropriate genes to modify the yeast strain to increase its expression of phospholipid biosynthesis. However, the art clearly teaches there is a practical limits to predict function of a polypeptide based structural homology:
A. Devos et al., (Proteins: Structure, Function and Genetics, 2000, Vol. 41: 98-107), teach that the results obtained by analyzing a significant number of true sequence similarities, derived directly from structural alignments, point to the complexity of function prediction. Different aspects of protein function, including (i) enzymatic function classification, (ii) functional annotations in the form of key words, (iii) classes of cellular function, and conservation of binding sites can only be reliably transferred between similar sequences to a modest degree. The reason for this difficulty is a combination of the unavoidable database inaccuracies and plasticity of proteins (Abstract, page 98) and the analysis poses interesting questions about the reliability of current function prediction exercises and the intrinsic limitation of protein function prediction (Column 1, paragraph 3, page 99) and conclude that "Despite widespread use of database searching techniques followed by function inference as standard procedures in Bioinformatics, the results presented here illustrate that transfer of function between similar sequences involves more difficulties than commonly believed. Our data show that even true pair-wise sequence relations, identified by their structural similarity, correspond in many cases to different functions (column 2, paragraph 2, and page 105).
B. Whisstock et al., (Quarterly Reviews of Biophysics 2003, Vol. 36 (3): 307-340,) also highlight the difficulties associated with "Prediction of protein function from protein sequence and structure": "To reason from sequence and structure to function is to step onto much shakier ground", closely related proteins can change function, either through divergence to a related function or by recruitment for a very different function, in such cases, assignment of function on the basis of homology, in the absence of direct experimental evidence, will give the wrong answer (page 309, paragraph 4), it is difficult since function is in principle a fuzzy concept. Given three sequences, it is possible to decide which of the three possible pairs is most closely related. Given three structures, methods are also available to measure and compare similarity of the pairs. However, in many cases, given three protein functions, it would be more difficult to choose the pair with most similar function, although it is possible to define metrics for quantitative comparisons of different protein sequences and structures, this is more difficult for proteins of different functions (page 312, paragraph 5), in families of closely related proteins, mutations usually conserve function but modulate specificity i.e., mutations tend to leave the backbone conformation of the pocket unchanged but to affect the shape and charge of its lining, altering specificity (page 313, paragraph 4), although the hope is that highly similar proteins will share similar functions, substitutions of a single, critically placed amino acid in an active-site residue may be sufficient to alter a protein's role fundamentally (page 323, paragraph 1).
C. This finding is reinforced in the following scientific teachings for specific proteins in the art that suggest, even highly structurally homologous polypeptides do not necessarily share the same function and many functionally similar proteins will have little or no structural homology to disclosed proteins. For example, proteins having similar structure have different activities (structure does not always correlate to function); Witkowski et al., (Biochemistry 38:11643-11650, 1999) teaches that one conservative amino acid substitution transforms a beta -ketoacyl synthase into a malonyl decarboxylase and completely eliminates beta-ketoacyl synthase activity. The art also teaches that functionally similar molecules have different structures; Kisselev L., 
As stated above, no information beyond the characterization of a few species; such as  SEQ ID NO: 2 and/or SEQ ID NO: 43-57 has been provided by the applicants’, which would indicate that they had the possession of the claimed genus of dextransucrase expressing microorganism. The claimed genera of dextransucrase expressing microorganism have widely variable structures and associated functions. As it is discussed above, a minor changes in structure may result in changes affecting function, since, the specification provided no additional information (species/variant/mutant) correlating structure with function,  one skilled in the art cannot reasonably conclude that applicant had possession of the claimed invention at the time the instant application was filed. Furthermore, "Possession may not be shown by merely describing how to obtain possession of members of the claimed ,genus or how to identify their common structural features" (See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895). A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the .gene does (function), rather what it is (structure), see University of California v. Eli Lilly & Co., 43 USPQ2d 1938, thus above claims lack adequate written description. 
Applicants' are referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov


Claim Rejections: 35 USC § 103

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

According to MPEP 2143:"Exemplary rationales that may support a conclusion of obviousness include:(A) Combining prior art elements according to known methods to yield predictable results;(B) Simple substitution of one known element for another to obtain predictableresults;(C) Use of known technique to improve similar devices (methods, or products) in the same way;(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;(E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel."



Claims  1-6, 10-17 are  rejected under 35 U.S.C. 103 as being unpatentable over D1:    DATABASE WPI, Week 201430, Thomson Scientific, London, GB; AN 2014-H25887, XP002769733, IDS)  in view D17:  KUZNETSOVA E. ET AL. (JBC 2006, 281, pp 36149-36161 IDS), D18: BORISOVA M. ET AL (MBIO, 2017, 8, pages 1-12,IDS)  and D19: KOONIN E.V. ET al.( JOURNAL OF MOLECULAR BIOLOGY, 1994, vol. 244, pages 125-132, IDS).
 
D1 discloses a method for the production of sialic acid (N-acetylneuraminic acid (Neu5Ac)) by a recombinant Escherichia coli strain which is prepared by introducing genes encoding GNA, N-acetylglucosamine-2-isomerase, N-acetylneuraminic acid synthase and glucosamine-6-phosphate deaminase into E. coli. The recombinant E. coli strain is further knocked out of genes encoding metabolic pathway enzymes chosen from N-acetylglucosamine-6-phosphate deacetylase gene (nagA), N-acetylneuraminic acid aldolase gene (nana), N-acetylneuraminic acid transporter protein gene {nan7), N-acetylglucosamine-6-phosphate isomerase gene (nanE) and N-acetylglucosamine kinase gene (nank), where the above-mentioned genes are present as a gene cluster nanATEK. Fig. 1 discloses an enzyme with phosphatase activity for the conversion of N-acetylglucosamine-6-P to N-acetylglucosamine.
The subject-matter of claim 1 differs in that expression is modulated of a nucleic acid encoding a HAD-alike phosphatase polypeptide, wherein said HAD-alike phosphatase polypeptide comprises:- at least one of the following motifs: Motif 
However D1 do not disclose HAD-like polypeptide of SEQ ID NO: 43 ,44, 45, 47, 48, 50, 51, 52, 54, 55 or 57.Or having motifs  disclosed in claim 1.
However  D17 and D18 are cited which together disclose all phosphatases
listed in Example 11 of the instant application including SEQ ID NO: 46.
It is further pointed out that Motifs 1 and 2 in claim 1 are not novel, they are part of resp. overlapping with motifs | resp. III disclosed in D19 (Fig. 2).
All further claims refer to claim 1. They do not appear to contain any
additional features which, in combination with the features of any claim to which they refer, involve an inventive step as the relevant subject-matter is either disclosed in the cited prior art or falls within the knowledge and ability of the skilled person.


Therefore at the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of D1:    DATABASE WPI, Week 201430, Thomson Scientific, London, GB; AN 2014-H25887, XP002769733, IDS)  in view D17:  KUZNETSOVA E. ET AL, D18: BORISOVA M. ET AL   and D19: KOONIN E.V. ET al made recombinant  E. Coli expressing  HAD-Like polypeptide   as disclosed in D17 or D19l  in the E. coli cell of D1for enhanced producing ability of 

Conclusion

Claims  1-6, 10-17 are rejected and no claim is allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Y MEAH whose telephone number is (571)272-1261.  The examiner can normally be reached on monday-friday (8-7).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 4089187584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 
/MOHAMMAD Y MEAH/           Examiner, Art Unit 1652